Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 1 of 21 PageID #: 73184




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  TQ DELTA, LLC,
                        Plaintiff,         Civil Action No. 14-cv-954-RGA
         v.

  ADTRAN, INC.
                        Defendant.
  ADTRAN, INC,
                        Plaintiff,         Civil Action No. 15-cv-121-RGA
         v.

  TQ DELTA, LLC.
                        Defendant.


    ADTRAN, INC.’S OPENING BRIEF IN SUPPORT OF ITS MOTION TO STRIKE
     UNDISCLOSED EXPERT OPINIONS FROM DR. MADISETTI’S FAMILY 6
                         DECLARATION (D.I. 1129)

 OF COUNSEL:

  Paul M. Sykes (admitted pro hac vice)      Kenneth L. Dorsney (#3726)
  Benn C. Wilson (admitted pro hac vice)     MORRIS JAMES LLP
  Jake M. Gipson (admitted pro hac vice)     500 Delaware Avenue, Suite 1500
  BRADLY ARANT BOULT CUMMINGS LLP            Wilmington, DE 19801
  One Federal Place                          Phone: 302-888-6800
  1819 5th Avenue N                          Fax: 302-571-1750
  Birmingham, AL 35203                       kdorsney@morrisjames.com
  Phone: 205-521-8000
  psykes@bradley.com                         Attorneys for Defendant, Plaintiff, and
  bcwilson@bradley.com                       Counterclaim Defendant ADTRAN, Inc.
  jgipson@bradley.com

  Dated: July 8, 2020
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 2 of 21 PageID #: 73185




                                                          Table of Contents

 I.    Summary of the Argument ................................................................................................... 1
 II. Nature and Stage of the Proceedings ................................................................................... 2
 III. Factual Background .............................................................................................................. 2
           A.         The Court’s Final Scheduling Order provided three opportunities to disclose
                      expert testimony. ..................................................................................................... 2
           B.         Dr. Madisetti served three expert reports. ............................................................... 3
           C.         Dr. Madisetti submitted a declaration containing new, previously undisclosed
                      expert opinions during dispositive motion briefing. ............................................... 3
                      1.         Dr. Madisetti’s Declaration discloses new opinions about the combination
                                 of G.992.1 and SC-060. .............................................................................. 3
                      2.         Dr. Madisetti’s Declaration discloses new opinions about the constraints
                                 of forward error correction coding. ............................................................. 6
           D.         TQ Delta is gaming its expert disclosures. ............................................................. 8
 IV. Legal Standards ..................................................................................................................... 9
 V. Argument ............................................................................................................................. 10
           A.         TQ Delta has plainly violated the Federal Rules, the Court’s Final Scheduling
                      Order, and the Court’s local rules. ........................................................................ 10
           B.         The appropriate sanction is exclusion. .................................................................. 12
                      1.         The surprise and prejudice support exclusion of new expert opinions. .... 12
                      2.         ADTRAN cannot cure the prejudice......................................................... 14
                      3.         TQ Delta’s tactics are likely to disrupt the trial schedule. ........................ 15
                      4.         TQ Delta was at least willful in violating the disclosure rules. ................ 15
                      5.         The withheld opinions are not important. ................................................. 17
 VI. Conclusion ............................................................................................................................ 18




                                                                       i
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 3 of 21 PageID #: 73186




                                                         Table of Authorities


 Cases
 Apotex, Inc. v. Cephalon, Inc., 2014 WL 4933009 (E.D. Pa. 2014) ....................................... 14, 17
 Apotex, Inc. v. Cephalon, Inc., 2015 WL 12645734 (E.D. Pa. 2015) ..................................... 12, 17
 Bridgestone Sports Co. Ltd. v. Acushnet Co., 2007 WL 521894 .............................................. 9, 12
 Chase Manhattan Mtg. Corp. v. Advanta Corp., 2004 WL 912949 (D. Del. 2004) .................... 18
 Howmedica Osteonics Corp. v. Zimmer, Inc., 822 F.3d 1312 (Fed. Cir. 2016) ........................... 11
 In re TMI Litig., 193 F.3d 613 (3d Cir. 1999) .......................................................................... 9, 16
 INVISTA N. Am. S.a.r.l. v. M & G USA Corp., 2013 WL 3216109, at *3
 (D. Del. June 25, 2013). .......................................................................................................... 14, 16
 Meyers v. Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 905 (3d Cir. 1977). 9, 11, 12
 Opengate Capital Grp. LLC v. Thermo Fisher Sci. Inc., 2016 WL 8488409
 (D. Del. 2016) ......................................................................................................................... 14, 17
 Ortiz-Lopez v. Sociedad Espanola de Auxilio Mutuo y Beneficiencia de Puerto Rico, 248 F.3d 29
    (1st Cir. 2001) ........................................................................................................................... 10
 Praxair, Inc. v. ATMI, Inc., 231 F.R.D. 457 (D. Del. 2005) ........................................................... 9
 R.C. Olmstead, Inc. v. CU Interface, LLC, 606 F.3d 262 (6th Cir. 2010) .................................... 10
 Salgado by Salgado v. Gen. Motors Corp., 150 F.3d 735 (7th Cir. 1998) ................................... 10
 Trilogy Commc’ns, Inc. v. Times Fiber Commc’ns, Inc., 109 F.3d 739 (Fed. Cir. 1997) ............ 15
 Rules
 D. Del. L.R. 7.1.3(c)(2) ................................................................................................... 8, 9, 11, 15
 Fed. R. Civ. P. 16(f) ........................................................................................................................ 9
 Fed. R. Civ. P. 26(a) ....................................................................................................... 1, 9, 10, 15
 Fed. R. Civ. P. 37(c) ....................................................................................................................... 9




                                                                        ii
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 4 of 21 PageID #: 73187




 I.     Summary of the Argument

        The Final Scheduling Order permitted three rounds of expert reports and required leave of

 Court to serve any new opinions. D.I. 369 ¶ 9.a. Dissatisfied (again) with that schedule, TQ Delta

 (again) had Dr. Madisetti prepare a declaration with new invalidity opinions in the middle of

 dispositive motions. D.I. 1129 (Madisetti Declaration); see D.I. 1015, 1016 (moving to strike Dr.

 Madisetti’s new declarations submitted in the midst of Family 4 dispositive motions).

        Withholding these opinions from Dr. Madisetti’s expert reports violates Rule 26(a), and

 serving these new opinions without leave of Court violates the Final Scheduling Order.

        This tactic is not new. TQ Delta has continually engaged in self-help through untimely,

 unilateral supplementation of its experts’ opinions. TQ Delta’s calculus is clear: In a calculated

 decision to ignore Rule 26 and the Scheduling Order, TQ Delta continues to serve new expert

 opinions without leave because TQ Delta believes Pennypack exempts it from the Rules and the

 Court’s orders. This is not conjecture. TQ Delta has stated this rationale during the many meet-

 and-confers on these and other out-of-turn expert disclosures.

        But this calculation should not be endorsed; instead, the new opinions should be stricken.

 ADTRAN is severely prejudiced by these untimely opinions, including opinions that seek to

 dispute previously undisputed facts. Too little time remains to cure the prejudice. And most

 important, TQ Delta’s conduct is willful. In every other patent family, TQ Delta has engaged in

 similar conduct. The alternative—allowing the new opinions—will incentivize TQ Delta to

 continue its tactic of withholding expert opinions during expert discovery and then dribbling them

 out as TQ Delta sees fit—for every upcoming trial.




                                                 1
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 5 of 21 PageID #: 73188




 II.        Nature and Stage of the Proceedings

            This motion relates to the Family 6 patents. Opening expert reports were due February 28,

 2020, rebuttal expert reports were due April 10, 2020, and reply expert reports were due April 24,

 2020. D.I. 928; D.I. 948, 1013.1 All expert discovery closed on May 29, 2020, and summary

 judgment and Daubert motions were due June 5, 2020. D.I. 1061, 1084. Roughly two months after

 reply expert reports were served, and two weeks after the dispositive motion deadline, Dr.

 Madisetti submitted his Declaration on June 19, 2020 (D.I. 1129). A pretrial conference is

 scheduled for August 21, 2020. Trial is set for August 31, 2020.

            ADTRAN certifies that it has made a reasonable effort to resolve this issue before filing

 this motion. Counsel for ADTRAN and TQ Delta, including the parties’ respective local counsel,

 met and conferred on June 29, 2020, but were unable to reach agreement.

 III.       Factual Background

            The Court permitted three opportunities to serve expert reports. Dr. Madisetti went beyond

 those reports and submitted a declaration that contains wholly new expert opinions related to

 invalidity. As evidenced by both a long line of similar willful conduct and TQ Delta’s admission

 during the meet and confer on this motion that Dr. Madisetti possessed at least one of his new

 opinions months before preparing his Rebuttal Report, the decision to withhold these opinions was

 willful.

            A.     The Court’s Final Scheduling Order provided three opportunities to disclose
                   expert testimony.

            Under the Court’s Final Scheduling Order, the parties had three opportunities to disclose

 expert testimony: opening reports, rebuttal reports, and reply reports. D.I. 369 ¶ 9.a. In two

 different ways, the Final Scheduling Order plainly stated that further disclosure of expert testimony


 1
     Unless otherwise noted, all D.I. citations are to case no. 14-cv-954.


                                                    2
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 6 of 21 PageID #: 73189




 was not permitted without leave of Court: “No other expert reports will be permitted without either

 the consent of all parties or leave of the Court. . . . Any supplementation of expert reports may

 only be made after leave is granted by the Court for good cause shown.” Id.

        B.       Dr. Madisetti served three expert reports.

        TQ Delta’s primary expert on infringement and invalidity is Dr. Madisetti. During expert

 discovery, Dr. Madisetti served three expert reports:

                Expert Report of Vijay Madisetti, Ph.D., on Infringement of the Family 6 Patents
                 (D.I. 1101, Ex. 3)

                Expert Report of Vijay Madisetti, Ph.D on Validity of U.S. Patent Nos. 8,462,835
                 and 8,594,162 (Family 6) (D.I. 1089, Ex. 3)

                Reply Expert Report of Vijay Madisetti, Ph. D., on Infringement of the Family 6
                 Patents (D.I. 1101, Ex. 10)

        C.       Dr. Madisetti submitted a declaration containing new, previously undisclosed
                 expert opinions during dispositive motion briefing.

        Without consent or leave of Court, Dr. Madisetti submitted a declaration during briefing

 on dispositive motions that contains new opinions on invalidity. He could have and should have,

 but failed to, disclose these opinions during expert discovery.

                 1.     Dr. Madisetti’s Declaration discloses new opinions about the
                        combination of G.992.1 and SC-060.

        In his Declaration, Dr. Madisetti offers two new opinions about the combination of prior

 art references G.992.1 and SC-060—specifically motivation to combine the references. D.I. 1129

 ¶¶ 8-21. In his Opening Expert Report, ADTRAN’s expert Bruce McNair opined that the Asserted

 Claims of the Family 6 patents were rendered obvious by the combination of G.992.1 and SC-060.

 D.I. 1107, Ex. A ¶¶ 209-42, 271-84. There is no excuse for Dr. Madisetti withholding his new

 opinions until submitting his Declaration during summary judgment briefing.




                                                  3
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 7 of 21 PageID #: 73190




        As a threshold matter, Dr. Madisetti’s Declaration purports to be responding to opinions

 offered nearly two months earlier in Mr. McNair’s reply expert report. D.I. 1129 ¶¶ 13-15, 17.

 Even assuming that is true—and it is not for the reasons discussed next—that alone shows TQ

 Delta withheld these opinions until after Dr. Madisetti’s deposition (which was taken four weeks

 after reply report), until after dispositive and Daubert motions were due, and until the midst of

 briefing those motions. Thus, although not justified, TQ Delta could have sought leave to

 supplement Dr. Madisetti’s opinions with his untimely, new opinions after receiving Mr. McNair’s

 Reply Report. Yet it sat on them. TQ Delta chose never to seek leave at all and instead waited

 nearly two months (from April 24 to June 19) to offer those untimely, new opinions during

 summary judgment briefing. This is willful violation of the Court’s Final Scheduling Order.

        Moreover, any assertion that Dr. Madisetti was responding to new opinions raised in Mr.

 McNair’s Reply Report is wrong. Dr. Madisetti’s first new opinion is that a POSITA would not be

 motivated to combine G.992.1 and SC-060 if SC-060’s additional Synch Flag Superframe and

 Superframe Delay parameters were used in the combination because those parameters are

 communicated in a message. D.I. 1129 ¶¶ 15-16. Dr. Madisetti did not offer this opinion in his

 Rebuttal Report, nor does he claim that he did. Instead, he claims he was confused about Mr.

 McNair’s opinion and did not understand that Mr. McNair was proposing the use of the additional

 parameters until Mr. McNair issued his Reply Report. D.I. 1129 ¶¶ 11-13, 15. Dr. Madisetti’s

 professed confusion is a veiled attempt to manufacture an excuse to withhold his rebuttal to

 opinions explicitly stated in Mr. McNair’s Opening Report. Specifically, in providing his opinions

 on motivation to combine in his Opening Report, Mr. McNair explicitly relied on SC-060’s

 explanation that its signaling technique would be particularly desirable as it is more robust and

 flexible than using a Synch flag alone because of the use of the additional parameters. D.I. 1107,




                                                 4
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 8 of 21 PageID #: 73191




 Ex. A ¶ 241. In other words, Mr. McNair identified the further benefits of the additional parameters

 as strengthening a POSITA’s motivation to combine G.992.1 and SC-060. At the least, that opinion

 demonstrated that Mr. McNair contemplated that the additional parameters may be used, and Dr.

 Madisetti should have responded to that scenario in his rebuttal report.

        Dr. Madisetti’s second new opinion is that a POSITA would not have a reasonable

 expectation of success in combining SC-060’s Synch Flag technique without the additional

 parameters. D.I. 1129 ¶¶ 17-21. Dr. Madisetti admits that he opined in his rebuttal report that “‘it

 is clear that merely the Synch Flag cannot be used to effectuate SC-060’s OLR.’” D.I. 1129 ¶ 12

 (quoting Madisetti Validity Report ¶ 120). But his opinion stopped at that conclusory statement.

 Only in his Declaration did he expand his opinion to discuss the specific features of the additional

 parameters and how they related to his opinion. D.I. 1129 ¶¶ 17-20. Dr. Madisetti attempts to

 excuse his late disclosure as responding to Mr. McNair’s opinion that it would have been well

 within the skill of a POSITA to implement SC-060’s Synch Flag without the additional parameters.

 D.I. 1129 ¶ 14. But at the time of his rebuttal report, Dr. Madisetti had formed the opinion that

 “merely the Synch Flag cannot be used to effectuate SC-060’s OLR,” and it was incumbent on

 him to provide his support for that conclusory assertion at that time.

        Dr. Madisetti’s claim of confusion is not credible in light of Mr. McNair’s Opening Report.

 Even assuming that Dr. Madisetti was confused about Mr. McNair’s proposed combination, Dr.

 Madisetti’s Declaration makes clear that at the time he issued his rebuttal report he understood

 there were two possibilities: using SC-060’s Synch Flag either with or without the additional

 parameters. Yet, Dr. Madisetti chose not to offer his full opinions on either and instead: 1) to

 unilaterally withhold his opinion regarding the use of SC-060’s Synch Flag with the additional




                                                  5
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 9 of 21 PageID #: 73192




 parameters and 2) to offer only a conclusory opinion without any supporting explanation regarding

 the use of SC-060’s Synch Flag without the additional parameters in his rebuttal report.

                2.      Dr. Madisetti’s Declaration discloses new opinions about the
                        constraints of forward error correction coding.

        Dr. Madisetti’s Declaration also contains new opinions about the use of “puncturing” in

 forward error correction (FEC) coding. D.I. 1129 ¶¶ 22-23. Specifically, Dr. Madisetti opined that

 when puncturing is used in conjunction with R-S coding (a specific type of FEC coding), the size

 of the codeword can be varied without changing the number of information or redundancy bytes

 of the codeword. Id. ¶ 23. Dr. Madisetti did not offer this specific opinion, any opinion about

 puncturing generally, or even any opinion about the relationship between the number of

 information and redundancy bytes and codeword size in R-S coding in his rebuttal report.

        Dr. Madisetti claims this untimely, new opinion was offered to respond to “unclear”

 testimony in Mr. McNair’s deposition. Id. That is far from what happened. Instead, TQ Delta and

 Dr. Madisetti are attempting to leverage TQ Delta’s tactical choice to wait until Mr. McNair’s

 deposition to raise the issue of puncturing and, when that failed, claim that Mr. McNair’s testimony

 created an opening to provide new opinions that should have been offered in Dr. Madisetti’s

 rebuttal report. That TQ Delta and Dr. Madisetti affirmatively chose to withhold his opinion

 regarding puncturing cannot be denied. During his deposition on his Family 6 reports against the

 ZyXel defendants, Dr. Madisetti unilaterally raised puncturing (which, true to form, he had not

 identified in his report in that instance either) when questioned on this issue. No. 1:13-cv-2013 (D.

 Del.), D.I. 671, Ex. 8 at 186:11-20.2 Dr. Madisetti had formed this opinion by at least October

 2019, but chose not to include it in a report issued in April 2020.


 2
  Dr. Madisetti’s failure to even offer a consistent opinion on puncturing demonstrates the lack of
 merit in this opinion. In October 2019, he claimed that when puncturing is applied the number of



                                                  6
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 10 of 21 PageID #: 73193




         Dr. Madisetti was obligated to do so. In Mr. McNair’s opening report on invalidity, he

  opined that the claims of the 835 patent are invalid for lack of enablement and written description

  because the specification does not enable or describe changing the value of a single FEC parameter.

  D.I. 1107, Ex. A ¶¶ 285-95. Specifically, Mr. McNair explained that FEC block coding is

  characterized by three parameters (codeword size N, information bytes K, and redundancy bytes

  R), that the three parameters are related by the equation N=K+R, and that, as a result, it is

  impossible to change the value of a single FEC parameter in FEC block coding. Id. ¶¶ 289, 291-

  93.

         In his rebuttal report, Dr. Madisetti did not respond to any of these opinions. Instead, Dr.

  Madisetti’s entire rebuttal to Mr. McNair’s argument under § 112 was limited to his opinion that

  the scope of the claims encompassed but did not require a single FEC parameter, and his

  (demonstrably incorrect) opinion that Mr. McNair was limiting the scope of the claims to R-S

  coding specifically. D.I. 1093, Ex. 3 ¶¶ 149-52; D.I. 1107, Ex. C ¶¶ 247-57.

          Regardless of whether Mr. McNair’s deposition testimony about puncturing was “unclear”

  (or just not helpful to TQ Delta), Mr. McNair’s opening report unequivocally raised the issue of

  the relationship between N, K, and R in FEC block coding. If Dr. Madisetti intended to dispute

  Mr. McNair’s opinions on that technical point, he was required to do so in his rebuttal report. Dr.

  Madisetti (or TQ Delta) chose not to raise the issue of puncturing in Dr. Madisetti’s rebuttal report

  and to withhold it until the deposition of Mr. McNair. That tactical choice is not a license to offer

  untimely, new opinions when it did not yield the answers TQ Delta was hoping for.




  redundancy bytes R is varied. No. 1:13-cv-2013 (D. Del.), D.I. 671, Ex. 8 at 186:11-20. Here, he
  claims that when puncturing is applied the number of redundancy bytes R is maintained, but the
  codeword size N is varied. D.I. 1129 ¶¶ 22-23.


                                                   7
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 11 of 21 PageID #: 73194




         D.      TQ Delta is gaming its expert disclosures.

         TQ Delta continues its strategy of gaming its expert disclosures. This fact is evidenced by

  TQ Delta’s long line of similar conduct and its own admissions during the meet and confer on this

  motion.

         As it did with Family 4, TQ Delta withheld the full scope of Dr. Madisetti’s invalidity

  opinions until the parties were in the midst of summary judgment briefing. Its goals are both clear

  and impermissible. By withholding these opinions and offering them without leave and outside of

  expert discovery, TQ Delta hopes to manufacture a chance to have the last word on invalidity and

  to spin this unexamined testimony as creating a factual issue that precludes summary judgment in

  ADTRAN’s favor, D.I. 1128 at 12-14 (relying on Dr. Madisetti’s untimely opinions regarding the

  combination of G.992.1 and SC-060), 19 n.6 (relying on Dr. Madisetti’s untimely opinions

  regarding puncturing in FEC coding), or even worse as supporting summary judgment in TQ

  Delta’s favor, D.I. 1149 at 8-10 (relying on Dr. Madisetti’s G.992.1 and SC-060 opinions); D.I.

  1150 at 5 (relying on Dr. Madisetti’s FEC opinion).3 By withholding these opinions until the

  parties were in the middle of summary judgment briefing, TQ Delta also waited until after the

  deadline for Daubert motions to disclose these opinions.

         That TQ Delta is gaming its expert disclosures is not conjecture. During the meet and

  confer on this motion, TQ Delta’s counsel asserted that there was no prejudice because, as

  discussed above, months before serving his Rebuttal Report against ADTRAN, Dr. Madisetti

  volunteered a new opinion about puncturing during a deposition related to TQ Delta’s Family 6

  case against the ZyXel defendants. That is, TQ Delta admits that Dr. Madisetti possessed an

  opinion about puncturing months before serving his Rebuttal Report. If Dr. Madisetti and TQ Delta


  3
   Local Rule 7.1.3(c)(2) prohibits the reservation of materials for reply that should have been
  offered in an opening brief.


                                                  8
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 12 of 21 PageID #: 73195




  wished to rely on that opinion in the case against ADTRAN, it was incumbent on Dr. Madisetti to

  disclose it. TQ Delta’s deliberate withholding of that opinion has only one explanation—TQ Delta

  believes that the deadlines in the Federal Rules and the Court’s Final Scheduling Order do not

  apply to it.

  IV.     Legal Standards

          The Federal Rules require a party to adhere to the Court’s scheduling orders. Fed. R. Civ.

  P. 16(f). If a party “fails to obey a scheduling or other pretrial order,” the Court may issue any

  sanction authorized by Rule 37(b)(2)(A)(ii)–(vii), to include excluding evidence at trial.

          The Rules also require an expert to provide a report containing “a complete statement of

  all opinions” and to provide the report “at the times and in the sequence that the court orders.”

  Fed. R. Civ. P. 26(a)(2)(B)(i), (D) (emphasis added). If a party fails to comply, the withheld

  information may be excluded at trial. Fed. R. Civ. P. 37(c)(1).

          The Court’s local rules prohibit a party from “reserv[ing] material for the reply brief which

  should have been included in a full and fair opening brief.” D. Del. L.R. 7.1.3(c)(2). A violation

  of this rule may also be punished by exclusion under Rule 16(f). Praxair, Inc. v. ATMI, Inc., 231

  F.R.D. 457, 464 (D. Del. 2005), rev’d in part on other grounds, 543 F.3d 1306 (Fed. Cir. 2008).

          To determine if a violation of a scheduling order, Rule 26(a), or the local rules warrants

  striking undisclosed opinions, this Court considers the five Pennypack factors:

          (1) the prejudice or surprise to a party against whom the evidence is offered; (2) the
          ability of the injured party to cure the prejudice; (3) the likelihood of disruption to
          the trial schedule; (4) bad faith or willfulness involved in not complying with the
          disclosure rules; and (5) the importance of the evidence to the party offering it.

  Bridgestone Sports Co. Ltd. v. Acushnet Co., 2007 WL 521894, at *4 (D. Del. 2007) (citing Meyers

  v. Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 905 (3d Cir. 1977)); In re TMI Litig.,

  193 F.3d 613, 721 (3d Cir. 1999).



                                                    9
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 13 of 21 PageID #: 73196




  V.     Argument

         The Court should strike the new opinions in Dr. Madisetti’s Declaration and preclude TQ

  Delta from offering at trial any evidence related to such opinions. D.I. 1129 ¶¶ 8-23. As just the

  starting point, there is no dispute that TQ Delta’s tactics are a trifecta of sanctionable conduct: (1)

  TQ Delta violated the Federal Rules; (2) TQ Delta violated the Court’s Final Scheduling Order;

  and (3) TQ Delta violated the local rules. The only question is the appropriate sanction. In light of

  TQ Delta’s track record of blatant violations of the Court’s Final Scheduling Order, TQ Delta’s

  calculated choice in withholding disclosure of these opinions until the midst of summary judgment

  briefing, and the significant prejudice that ADTRAN continues to suffer in this never-ending-game

  of “Whack-a-Mole” (D.I. 1001 at 2), the answer should be clear—strike these new opinions.

         A.      TQ Delta has plainly violated the Federal Rules, the Court’s Final Scheduling
                 Order, and the Court’s local rules.

         TQ Delta has plainly violated Federal Rule 26(a), the Court’s Final Scheduling Order, and

  the Court’s local rules. Each violation is sanctionable, and collectively, they are inexcusable.

         First, TQ Delta violated the disclosure and timing requirements of Rule 26(a). The Rules

  do not permit expert disclosure by ambush, nor do they permit selectively disclosing only the

  opinions that a party is inclined to disclose at that time. See, e.g., Salgado by Salgado v. Gen.

  Motors Corp., 150 F.3d 735, 741 n.6 (7th Cir. 1998); R.C. Olmstead, Inc. v. CU Interface, LLC,

  606 F.3d 262, 271 (6th Cir. 2010); Ortiz-Lopez v. Sociedad Espanola de Auxilio Mutuo y

  Beneficiencia de Puerto Rico, 248 F.3d 29, 35 (1st Cir. 2001). Yet TQ Delta did precisely that

  when it served a rebuttal invalidity report that failed to include a complete statement of Dr.

  Madisetti’s opinions.

         Second, TQ Delta violated the Court’s Final Scheduling Order. In unambiguous terms, the

  Court’s order required TQ Delta to seek “leave of the Court” before serving new expert opinions.



                                                    10
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 14 of 21 PageID #: 73197




  D.I. 369 ¶ 9.a. Regardless of any excuse TQ Delta may use to explain away the untimeliness of

  Dr. Madisetti’s opinions, no excuse can fix its blatant disregard of the Court’s Final Scheduling

  Order. Cf. Howmedica Osteonics Corp. v. Zimmer, Inc., 822 F.3d 1312, 1324 (Fed. Cir. 2016).

  Particularly because expert discovery had been closed for three weeks4 (and over four weeks had

  elapsed following Dr. Madisetti’s deposition) when Dr. Madisetti submitted his declaration, it was

  incumbent on TQ Delta to seek leave of Court. TQ Delta unquestionably did not.

         To the extent that TQ Delta may try to use the Pennypack factors to sweep this violation

  under the rug, TQ Delta is (again) turning burdens on their head. See D.I. 988 at 4, 8 (arguing that

  late disclosure of infringement theories is okay because of the high burden under Third Circuit law

  on motions to strike). TQ Delta seemingly makes the calculated decision—time and time again—

  that it will get away with openly disregarding the Court’s Final Scheduling Order and the Federal

  rules because it believes it can defeat a motion to strike under the Pennypack factors. But it is TQ

  Delta’s burden in the first instance to establish good cause for its ever-expanding theories and

  opinions. ADTRAN should not be saddled with the burden of policing whether some good cause

  might exist. And the existence of the Pennypack factors does not render the Court’s Final

  Scheduling Order merely advisory. “[W]illful deception or ‘flagrant disregard’ of a court order” is

  precisely when the Pennypack factors give way to enforcing the Court’s Final Scheduling Order.

  559 F.2d at 906.

         Third, TQ Delta violated Local Rule 7.1.3(c)(2) by offering Dr. Madisetti’s new opinions

  in support of its summary judgment reply briefs when, in all fairness, such evidence should have

  been included, at the very latest, in opening briefs. Although the Madisetti Declaration was



  4
   The parties extended the deadline for expert discovery from May 22 to May 29 to
  accommodate the deposition of another of TQ Delta’s experts, Dr. Almeroth. D.I. 1082 & 1084.
  Dr. Madisetti’s deposition occurred May 21.


                                                  11
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 15 of 21 PageID #: 73198




  submitted contemporaneously with TQ Delta’s opposition to ADTRAN’s motion for summary

  judgment of invalidity, TQ Delta relied on the Declaration in its reply briefs in support of its

  motions for summary judgment of no invalidity as well. D.I. 1149 at 8-10 (relying on Dr.

  Madisetti’s G.992.1 and SC-060 opinions); D.I. 1150 at 5 (relying on Dr. Madisetti’s FEC

  opinion). As discussed above (§ III.D, supra), TQ Delta’s tactic appears to be part of a larger

  strategy to game and sandbag its expert disclosures.

         B.      The appropriate sanction is exclusion.

         As a sanction for TQ Delta’s late disclosure of new expert opinions without leave of Court,

  the opinions should be struck and TQ Delta should be precluded from offering any testimony or

  evidence related to the opinions. At the outset, it bears emphasizing that this litigation (involving

  over 30 asserted patents) is “sophisticated” and “complex” and involves “parties represented by

  competent counsel.” Bridgestone, 2007 WL 521894, at *4. As a result, “a strict showing [for] each

  of the Pennypack factors” is not required and the Court should be “less indulgent” of TQ Delta’s

  failure to disclose. Id. But regardless, each Pennypack factor supports exclusion of the opinions.

  ADTRAN addresses each factor in turn.

                 1.      The surprise and prejudice support exclusion of new expert opinions.

         The surprise and prejudice to ADTRAN support exclusion of Dr. Madisetti’s new expert

  opinions. “Prejudice is inherent when deadlines are disregarded in complex cases with extensive

  discovery, particularly when supplemental expert reports are submitted following that expert’s

  deposition.” Apotex, Inc. v. Cephalon, Inc., 2015 WL 12645734, at *2 (E.D. Pa. 2015).

         First, it is surprising and prejudicial for Dr. Madisetti to offer new opinions on whether

  there is a motivation to combine G.992.1 and SC-060 in the midst of summary judgment briefing.

  § III.C.1, supra. To begin, withholding these opinions for two months until the middle of summary

  judgment briefing is severely prejudicial, as it presents ADTRAN with unpalatable choice of,


                                                   12
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 16 of 21 PageID #: 73199




  absent further supplementation, proceeding through summary judgment with an unbalanced record

  or acquiescing in TQ Delta’s improper behavior and rushing to supplement Mr. McNair’s opinions

  in the seven days between opposition and reply briefs. ADTRAN should not be put to that choice

  in family after family. Yet TQ Delta did wait two months. Moreover, Dr. Madisetti’s claims of

  confusion are not credible in light of Mr. McNair’s opinions that indicated that use of the additional

  parameters was at least a possibility, if not a requirement. Finally, Dr. Madisetti understood Mr.

  McNair’s opinion to span two possibilities—the Synch Flag of SC-060 used with the additional

  parameters or without the additional parameters. Rather than address either of those two discrete

  possibilities, Dr. Madisetti claimed confusion in a transparent attempt to ensure that he could have

  the final word on the issue instead of Mr. McNair. That in and of itself shows that TQ Delta

  intended to surprise and prejudice ADTRAN with this new opinion.

         Second, it is surprising and prejudicial for Dr. Madisetti to provide a new opinion on the

  technical issue of the impact of puncturing on FEC block coding when he never even challenged

  Mr. McNair’s underlying opinion that it is impossible to change a single FEC parameter value in

  his rebuttal report. § III.C.2, supra. Dr. Madisetti had more than ample opportunity to offer this

  opinion in his rebuttal report. Dr. Madisetti does not even claim to be responding to an allegedly

  new opinion offered by Mr. McNair in reply. Instead, he and TQ Delta engaged in a naked attempt

  to leverage the tactical choice to wait until Mr. McNair’s deposition to raise the issue and, when

  that failed, contort Mr. McNair’s deposition testimony into a path for offering untimely opinions.

  The implications of permitting this strategy are clear: it incentivizes TQ Delta to withhold

  questionable positions from its reports and then manufacture a basis to offer unexamined testimony

  on the issue under the guise of responding to its own trial balloons floated at ADTRAN’s expert

  deposition.




                                                   13
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 17 of 21 PageID #: 73200




                  2.      ADTRAN cannot cure the prejudice.

          At this late juncture, ADTRAN cannot cure the prejudice associated with TQ Delta’s new

  expert opinions. As this Court has observed in a similar circumstance, “[t]o allow these new expert

  opinions, in the middle of summary judgment briefing and just prior to trial, would unduly

  prejudice [ADTRAN].” INVISTA N. Am. S.a.r.l. v. M & G USA Corp., 2013 WL 3216109, at *3

  (D. Del. June 25, 2013).

          Simply offering Dr. Madisetti for deposition will not cure the prejudice. “What this offer

  does not take into account, though, is that plaintiffs’ [invalidity] expert is not the only [such] expert

  in this case. Plaintiffs have made no provision for the additional time that would be required to

  allow defendants to [reply to] the [new expert opinions] (and the inevitable necessity of a

  deposition of the [reply] expert).” Opengate Capital Grp. LLC v. Thermo Fisher Sci. Inc., 2016

  WL 8488409, at *3 (D. Del. 2016). An additional deposition also would not account the expiration

  of the deadline for Daubert motions. See Apotex, Inc. v. Cephalon, Inc., 2014 WL 4933009, at *1

  (E.D. Pa. 2014) (finding prejudice where “the court structured its scheduling orders to give the

  parties assurance that the contemplated Daubert motions could and would be predicated upon . . .

  the orderly submission of [their] expert reports”).

          Trial is less than two months away. Curing the prejudice associated with the new opinions

  would require not only a deposition of Dr. Madisetti, but a supplemental expert report from Mr.

  McNair, and an opportunity for ADTRAN to file Daubert motions.5 (Presumably, TQ Delta would

  also demand a deposition of Mr. McNair.) At this late stage, there is too little time left and too

  much work required to address the issues that TQ Delta has unilaterally injected into the case.




  5
   The possibility that TQ Delta will feel entitled to respond with a further report from Dr.
  Madisetti (whether authorized or not) also cannot be ruled out.


                                                     14
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 18 of 21 PageID #: 73201




                 3.      TQ Delta’s tactics are likely to disrupt the trial schedule.

         TQ Delta’s belated disclosure of new expert opinions on invalidity, if allowed, is likely to

  disrupt the trial schedule. Dr. Madisetti offers new opinions on two different invalidity bases. If

  allowed, the inclusion of these opinions would require a supplemental response from Mr. McNair,

  deposition of one or both experts, and potentially supplementation of already completed briefing.

  Moreover, all of this work would have to be completed simultaneous with final submissions and

  final preparations for trial. Such a schedule would be manifestly unfair to ADTRAN. A

  continuance may be necessary to remedy TQ Delta’s untimely disclosures. This factor therefore

  weighs strongly in favor of striking the opinions because “grant of a continuance would not deter

  future dilatory behavior, nor serve to enforce local rules or court imposed scheduling orders.”

  Trilogy Commc’ns, Inc. v. Times Fiber Commc’ns, Inc., 109 F.3d 739, 745 (Fed. Cir. 1997)

  (affirming exclusion of new opinions under similar Fifth Circuit standard).

                 4.      TQ Delta was at least willful in violating the disclosure rules.

         TQ Delta acts at least willfully in its repeated violations of the rules. TQ Delta knows its

  obligation to serve expert reports containing a complete statement of its expert’s opinions in

  accordance with the Court’s schedule (Fed. R. Civ. P. 26(a)), TQ Delta knows its obligation to

  seek leave of Court before serving new expert opinions (D.I. 369 ¶ 9.a), and TQ Delta knows that

  it is not permissible to withhold expert evidence until summary judgment replies and after the

  Daubert motion deadline (D. Del. L.R. 7.1.3(c)(2)). None of these violations is a one-off mistake;

  they are repeated and flagrant violations of the rules. And TQ Delta’s brazenness is only escalating.

         In every single patent family that TQ Delta has litigated so far, it has employed the tactic

  of serving new expert opinions first and making the defendants ask questions later. TQ Delta first

  proceeded against 2Wire on Families 1, 2, and 3. For every one of those families, TQ Delta served

  unauthorized supplemental reports and new expert declarations with its summary judgment reply


                                                   15
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 19 of 21 PageID #: 73202




  briefing. See No. 13-cv-1835, D.I. 738 at 1; D.I. 744, Exs. C–E (Putnam Supplemental Reports for

  Families 1, 2, and 3); D.I. 971 (Dr. Almeroth Declaration in support of Family 2 summary

  judgment reply); D.I. 974 (Dr. Almeroth Declaration in support of Family 3 summary judgment

  reply). Next, against ADTRAN in Family 9, TQ Delta’s expert served a supplemental reply report

  after its expert’s first deposition. D.I. 687, Ex. 3 at 197:17–19. In Family 10, Dr. Cooklev served

  a supplemental testing report that addressed material that TQ Delta’s counsel possessed before Dr.

  Cooklev’s reply report. D.I. 736, Ex. 12; D.I. 733 at 7–8.

         In Family 4, TQ Delta elevated its unauthorized supplements and blatant disregard of the

  rules to another level. Dr. Cooklev and Dr. Madisetti both served purported surreply reports on

  invalidity. D.I. 968, Exs. 11–12. Then, after serving only an opening report and skipping a reply

  report, Dr. Almeroth served an unauthorized supplemental report on the eve of his deposition. D.I.

  954, Ex. 4. And, as it did here, TQ Delta filed an Opposition Declaration and Reply Declaration

  from Dr. Madisetti well after the close of expert discovery and the Daubert motion deadline. D.I.

  990; D.I. 1005. ADTRAN’s motion to strike those declarations is still pending. D.I. 1015.

         In all of this, not once has TQ Delta respected the Final Scheduling Order by requesting

  leave of Court, let alone actually receiving leave. Compare INVISTA, 2013 WL 3216109, at *5

  (suggesting party “purposefully disregarded the scheduling order and engaged in trial by ambush

  with its eleventh-hour defense”). The same is true of TQ Delta’s serial attempts to add new

  infringement theories without once requesting leave of Court to do so. See D.I. 964 at 19

  (cataloging TQ Delta’s repeated practice of belatedly asserting new infringement theories); D.I.

  1038 at 17-18 (same).

         In the Third Circuit, these repeated violations of court orders are compelling proof that TQ

  Delta is acting at least willfully. In re TMI Litig., 193 F.3d at 721 (affirming exclusion of expert




                                                  16
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 20 of 21 PageID #: 73203




  reports in part because of “Plaintiffs repeated violation of numerous orders of th[e] court, failure

  to seek leave of court before filing untimely reports, and ‘covert’ filing of additional reports”).

         This factor is particularly compelling because this litigation is so complex and because up

  to seven other trials6 remain on the calendar. Thus, maintaining “orderly and efficient compliance”

  with expert disclosure requirements is essential. Apotex, 2015 WL 12645734, at *2. In complex

  cases, courts have been loathe to allow gamesmanship of even a lesser degree:

         This litigation has required extensive case management. The court has sought and
         obtained input from the parties throughout the process in the setting of scheduling
         orders and has, on numerous occasions, made adjustments to the scheduling when
         the parties agreed or where good cause was shown. The submission of a further
         supplemental report, however, was not contemplated by [the] scheduling order and
         [plaintiff] did not even seek leave to serve it. [The] argument that the report is
         timely as “expert discovery” . . . was to be “completed by March 18, 2014” ignores
         the clear deadlines for the completion of “all supplemental fact discovery” and
         submission of expert reports specifically set out in the scheduling orders.

  Apotex, 2014 WL 4933009, at *2 (citations omitted).

         Without enforcing the Final Scheduling Order, TQ Delta will only continue in its willful

  disregard of the rules. This factor weighs strongly in favor of exclusion.

                 5.      The withheld opinions are not important.

         The relative importance of Dr. Madisetti’s new opinions supports exclusion. On both

  issues—obviousness over the combination of G.992.1 and SC-060 and lack of enablement and

  written description for changing a single FEC parameter—TQ Delta and Dr. Madisetti offered

  multiple arguments in addition to Dr. Madisetti’s untimely, new opinions. Thus, striking Dr.

  Madisetti’s new opinions will not alone be dispositive of TQ Delta’s claims, and the extreme

  lateness of the new opinions corroborates their relative unimportance. See Opengate, 2016 WL



  6
    Families 2, 7, and 3 remain against ADTRAN, and Families 4 and 6 remain against 2Wire. In
  addition, Family 4 against ADTRAN is fully briefed, but does not currently have a trial date. Also,
  there will be a separate damages trial for each defendant.


                                                   17
Case 1:14-cv-00954-RGA Document 1170 Filed 07/08/20 Page 21 of 21 PageID #: 73204




  8488409, at *4 (quoting Chase Manhattan Mtg. Corp. v. Advanta Corp., 2004 WL 912949, at *1

  (D. Del. 2004)) (“[I]f the evidence its now sought to bring into the trial were genuine critical, [TQ

  Delta] could have and should have made a motion to supplement months ago.”). Because these

  opinions are not “critical evidence,” the reluctance to strike does not apply. Id. This factor therefore

  weighs in favor of exclusion.

  VI.    Conclusion

         For the foregoing reasons, ADTRAN asks the Court to strike Dr. Madisetti’s new opinions

  (D.I. 1129 ¶¶ 8-23) and preclude TQ Delta from offering any evidence related to those opinions.

         In the alternative that the Court does not strike some of Dr. Madisetti’s new opinions,

  ADTRAN asks the Court to enter a schedule to allow ADTRAN a reasonable time to respond with

  its own expert testimony, take the deposition of Dr. Madisetti, and file any Daubert motions.



  Dated: July 8, 2020

  OF COUNSEL:

   Paul M. Sykes (admitted pro hac vice)                 /s/ Kenneth L. Dorsney
   Benn C. Wilson (admitted pro hac vice)              Kenneth L. Dorsney (#3726)
   Jake M. Gipson (admitted pro hac vice)              MORRIS JAMES LLP
   BRADLY ARANT BOULT CUMMINGS LLP                     500 Delaware Avenue, Suite 1500
   One Federal Place                                   Wilmington, DE 19801
   1819 5th Avenue N                                   Phone: 302-888-6800
   Birmingham, AL 35203                                Fax: 302-571-1750
   Phone: 205-521-8000                                 kdorsney@morrisjames.com
   psykes@bradley.com
   bcwilson@bradley.com                                Attorneys for Defendant, Plaintiff, and
   jgipson@bradley.com                                 Counterclaim Defendant ADTRAN, Inc.




                                                    18
